COLLIER, C. J.
If a paper or other thing of value is lost, or even stolen, it is certainly competent for the party entitled to it, to undertake to pay a reward to any one who may find and return it. But such is not the case before us. Here, a party is in the possesion of a valuable paper, to which he has no claim, but to which another is entitled — and the fairness of the manner in which he acquired possession, is even questionable. . Under such circumstances, it cannot be endured that he shall stipulate for the payment of a sum of money as an inducement for its restoration to the proper custody. An enlightened morality, and the dictates of honesty denounce such a contract, and the law cannot lend its sanction to enforce it. Besides, if it were not thus obnoxious, it may be asked upon what consideration does the promise to pay, rest. The delivery of the deed to the defendant, or the donee of the interest for life, was nothing more than what duty enjoined, even if the possession had been fairly acquired. Spencer had no claim upon it, either legal. or moral, for money, time, or labor expended in obtaining it, for the defendant; and he cannot be allowed to make a profit to himself.
There is no proof that the payee gave Spencer any consideration for the note, or was aware that it was payable to him, until after it was made ; there does not appear to have been any conversation between himself and the defendant previous to the maturity of the note. In view of the circumstances of the case, it cannot be intended that the plaintiff occupies a position which places him above or beyond the de-fence relied on. If the plaintiff had, by an arrangement between the parties, substituted the defendant for his debtor, instead of Spencer, then perhaps the defendant would be precluded from setting up the fraud of Spencer, or the want of *755a consideration ; but the proof is at fault upon this point. A promise by the defendant, after the maturity of the note would not avail any thing, as it would be gratuitous. [1 Ala. Rep. 622.] The proof, however, does not show such a promise, but nothing more than a declaration by the defendant after the note became due, that he would take Ids own time to pay it.
The facts then, establish the want of a consideration between the defendant and Spencer, and there is nothing in the record to relieve the plaintiff from the influence to which in law they are entitled. The charges of the circuit court are perhaps obnoxious to criticism, but they are substantially correct ; consequently, the judgment is affirmed.